Citation Nr: 1105080	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Johnson City Medical Center from September 
18, 2008, to September 27, 2008.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1953 to September 
1954.   The Veteran died in October 2008, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of a Department of 
Veterans Affairs (VA) Medical Center (MC) in Mountain Home, 
Tennessee, which denied the appellant's claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at Johnson City Medical Center from September 16, 2008, 
to September 27, 2008.   Thereafter, in November 2008, the VAMC 
reconsidered the appellant's claim and approved reimbursement of 
medical expenses from September 16, 2008, to September 17, 2008.  
As such, the issue on appeal is as stated on the cover page.   
When this case was initially before the Board in May 2010, it was 
remanded for further development.  
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case. 

When the Board remanded this case in May 2010, it directed the 
VAMC, among other things, to have a Fee Service Review Physician, 
or equivalent officer, review the Duplicate Combined Health 
Record and determine whether a VA or other Federal facility was 
feasibly available to the Veteran between September 18, 2008, and 
September 27, 2008.  The Board also directed the VAMC to obtain a 
medical opinion from an appropriate VA physician addressing 
whether the Veteran could have been safely transferred to a VA 
facility for continuation of his medical treatment at any time 
between September 18, 2008, and September 27, 2008.  

Following the Board's May 2010 remand, in an October 2010 
supplemental statement of the case (SSOC), the RO made reference 
to a medical opinion that had been obtained from the Associate 
Chief of Staff for Ambulatory Care Services/Fee Service Review 
Physician at the VAMC, which addressed 1) whether a VA facility 
was feasibly available to the Veteran between September 18, 2008, 
and September 27, 2008; and 2) whether the Veteran was stable 
enough to have been transported to such facility during that 
time.  Significantly, however, to date, a copy of this VA medical 
opinion has not been associated with the claims file.  See 38 
U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2); see also Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (holding that documents which are generated 
by VA agents or employees, including VA physicians, are in 
constructive possession of  VA, and as such, should be obtained 
and included in the record).

Additionally, a review of the October 2010 SSOC reveals that, in 
providing his opinion, the VA physician consulted a Computerized 
Patient Records System (CPRS) electronic medical record and a 
VAMC Intra-Net "Bed-Board," which archives all instances of 
all-Facility diversion.  However, to date, a copy of these VA 
records has not been associated with the claims file.  As such, 
on remand, a complete copy of all relevant VA records, to 
specifically include copies of the CPRS electronic medical 
records and VAMC Intra-Net "Bed-Board" records relied upon by 
the VA physician, should be obtained.  See 38 U.S.C.A. § 
5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Make arrangements to obtain a copy of the 
medical opinion obtained from the Associate 
Chief of Staff for Ambulatory Care 
Services/Fee Service Review Physician at the 
VAMC in Mountain Home, Tennessee, which is 
referenced in the October 2010 SSOC.  

2.  Then, make arrangements to obtain a 
complete copy of all VA records relied upon 
by the Associate Chief of Staff for 
Ambulatory Care Services/Fee Service Review 
Physician in rendering his opinion regarding 
whether 1) a VA facility was feasibly 
available to the Veteran between September 
18, 2008, and September 27, 2008; and 2) the 
Veteran was stable enough to have been 
transported to such facility during that 
time, to specifically include a copy of all 
relevant CPRS electronic medical records and 
all relevant VAMC Intra-Net "Bed-Board" 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.

3.  Finally, readjudicate the appellant's 
claim.  If the benefit sought on appeal is 
not granted, issue the appellant and her 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



